DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ciuperca et al. (US 2011/0239566)
With respect to claims 1 and 5, Ciuperca et al. teach a system for spacing at least two surfaces, comprising: 
a first object (12) with a first mating surface; 
a second object (14) with a second mating surface; and 
at least one spacer tab (420, 422) with two locator pins (20, 22); 
wherein the first mating surface includes a positioning hole; and 
wherein the at least one locator pin is operable to prevent rotation in at least one dimension (paragraph 0122; Figures 2, 29, and 31).
With respect to claims 2 and 3, Ciuperca et al. teach that the at least one locator pin includes at least one cross section operable to prevent rotation in the at least one dimension (Figure 29).
	With respect to claim 4, Ciuperca et al. teach that the at least one locator pin constrains movement of the first mating surface and the second mating surface in at least two dimensions.
Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ciuperca et al.
With respect to claims 9 and 14, Ciuperca et al. teach a system for spacing at least two surfaces, comprising: 
a first object with a first mating surface; 
a second object with a second mating surface; and 
at least one locator pin; 
wherein the first mating surface includes at least one locator positioning hole and at least one spacer tab, and 
wherein the at least one spacer tab is integral with the first mating surface; and 
wherein the at least one locator pin is operable to prevent rotation in at least one dimension (Figures 2 and 29).
	With respect to claims 10 and 11, Ciuperca et al. teach that the at least one locator pin includes at least one cross section operable to prevent rotation in the at least one dimension.
With respect to claim 12, Ciuperca et al. teach that the at least one locator pin constrains movement of the first mating surface and the second mating surface in at least two dimensions (Figure 29).
With respect to claim 13, Ciuperca et al. teach the at least one locator pin is integral with the second mating surface (Figure 29).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ciuperca et al.
Ciuperca et al. teach a system for spacing at least two surfaces, comprising: 
a first mating surface; 
a second mating surface; and 
at least one locator pin (Figure 30); 
wherein the first mating surface and the second mating surface each include at least one locator pin slot; and 
wherein the at least one locator pin slot restricts movement of the at least one locator pin parallel to the first mating surface and the second mating surface (Figure 31).
With respect to claim 19, Ciuperca et al. teach that the at least one locator pin slot restricts movement of the at least one locator pin in at least two directions (paragraph 0122).
With respect to claim 20, Ciuperca et al. teach the at least one locator pin does not include tabs.
Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745